UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


PAUL STEPHANSKI,

                                      Plaintiff,                     9:18-cv-0076 (BKS/CFH)

v.

RANDY ALLEN, THOMAS STACKLE and
BRANDON PAYNE,

                                      Defendants.


Appearances:

Plaintiff, pro se
Paul Stephanski
99-B-2439
Marcy Correctional Facility
PO Box 3600
Marcy, NY 13403

For Defendants:
Letitia James
Attorney General of the State of New York
Aimee Cowan
Assistant Attorney General, of Counsel
300 South State Street
Suite 300
Syracuse, NY 13202

Hon. Brenda K. Sannes, United States District Judge:

                        MEMORANDUM-DECISION AND ORDER

       Plaintiff Paul Stephanski, a New York State inmate, commenced this action asserting

claims under 42 U.S.C. § 1983 arising out of his incarceration at the Cape Vincent Correctional

Facility. (Dkt. No. 1). On June 26, 2019, Defendants filed a motion for summary judgment

seeking dismissal of the complaint based upon Plaintiff’s failure to exhaust his administrative

remedies. (Dkt. No. 39). Plaintiff filed an opposition on August 26, 2019, to which Defendants
replied on August 30, 2019. (Dkt. Nos. 44, 45). This matter was referred to United States

Magistrate Judge Christian F. Hummel, who issued a Report-Recommendation on January 22,

2020, recommending that Defendants’ motion for summary judgment be denied. (Dkt. No. 48).

Magistrate Judge Hummel concluded that there is “an issue of material fact as [to] the

availability of the grievance process, and, thus, whether administrative remedies were available”

to Plaintiff. (Id. at 24). Magistrate Judge Hummel advised the parties that under 28 U.S.C. §

636(b)(1), they had fourteen days within which to file written objections to the report, and that

the failure to object to the report within fourteen days would preclude appellate review. (Id. at

25).

          No objections have been filed. As no objections to the Report-Recommendation have

been filed, and the time for filing objections has expired, the Court reviews the Report-

Recommendation for clear error. See Petersen v. Astrue, 2 F. Supp. 3d 223, 228–29 (N.D.N.Y.

2012); Fed. R. Civ. P. 72(b) advisory committee’s note to 1983 amendment. Having reviewed

the Report-Recommendation for clear error and found none, the Court adopts the Report-

Recommendation in its entirety.

          For these reasons, it is

          ORDERED that the Report-Recommendation (Dkt. No. 48) is ADOPTED in its

entirety; and it is further

          ORDERED that Defendants’ motion for summary judgment (Dkt. No. 39) is DENIED;

and it is further

          ORDERED that the Court will schedule an evidentiary exhaustion hearing; and it is

further




                                                 2
       ORDERED that the Clerk serve a copy of this Order upon the parties in accordance with

the Local Rules.

       IT IS SO ORDERED.

Dated: February 18, 2020
       Syracuse, New York




                                             3
